Citation Nr: 1100632	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970, December 1990 to April 1991, and January 2003 to January 
2004, with additional reserve service. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for bilateral hearing loss.

In a May 2009 statement, the Veteran, through his accredited 
service representative, filed to reopen a claim of entitlement to 
service connection for tinnitus, but that issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that issue, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability 
within the meaning of the regulations providing for VA 
compensation benefits.  

2.  Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's right ear hearing loss is at 
least as likely as not the result of a period of active service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).  

2.  The Veteran's current right ear hearing loss was incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases 
of the nervous system, will be rebuttably presumed if manifested 
to a compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  There must be a current disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The term disability  
refers to impairment of earning capacity due to disease, injury, 
or defect, rather than to the disease, injury, or defect itself.  
38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  Not every medical condition is a disability within the 
meaning of the laws and regulations governing the payment of 
compensation.  

With respect to claims for service connection for hearing loss, 
the threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2010).  The presumption of soundness attaches only 
where there has been an induction examination that did not detect 
or note the disability that the Veteran later complains about.  
Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulations 
expressly provide that the term noted signifies only such 
conditions as are recorded in examination reports.  A history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions.  
38 C.F.R. § 3.304(b) (2010).  

VA must do two things to rebut the presumption of soundness.  
First, VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease or 
disorder was not aggravated during service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of the 
rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003); 69 
Fed. Reg. 25178 (2004).  The Board must follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

When no pre-existing condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If that 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, the 
Veteran's claim is one for service connection.  However, if a 
pre-existing disorder is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disorder, but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  If the presumption of aggravation under 38 U.S.C.A. 
§ 1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2010); Jensen v. Brown, 19 F.3d 
1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

If the Veteran has a condition that pre-existed military service, 
the issue becomes whether the disease or injury was aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2010); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition itself, as contrasted with mere symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 
Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran alleges that his current hearing loss had its onset 
during a period of active duty service.  He has also alleged that 
his current hearing loss is the result of a loud blast during 
service and exposure to high levels of noise in service while 
driving trucks.  The Veteran's service records show that during 
service he was assigned to a transportation company as a motor 
transport operator.

Left Ear Hearing Loss

The service records show that the Veteran's hearing was tested 
many times in conjunction with his periods of active service and 
reserve service.  However, the numerous test results do not show 
a left ear hearing disability for VA purposes based on the 
regulatory criteria. 

Service examinations dated June 1968, August 1974, July 1989, 
March 1991, and May 1999 show left ear hearing within normal 
limits from 1000-4000 Hertz.  Examinations of June 1968, 
September 1970, and July 1989 show mild hearing loss in the left 
ear at 500 Hertz, noting puretone thresholds between 22 and 25 
decibels.  It does not appear that the Veteran's hearing was 
tested during periodic reserve examinations dated October 1977, 
July 1983, or May 1987.  The Veteran did not report hearing loss 
or ear trouble during any of these service examinations.

More recent service records reveal a mild degree of hearing loss 
in the left ear.  Audiometric results from a September 2003 
service examination, which are in graph form, appear to show 
puretone thresholds of 30 decibels at 2000, 3000, and 4000 Hertz 
in the left ear.  In addition, a December 2003 separation 
examination notes scarring of the left tympanic membrane.

The Board is cognizant that the results of a September 2003 
service audiogram show significant hearing loss in the left ear, 
and essentially normal hearing in the right ear at 4000 Hertz and 
below.  However, the reliability of those results is suspect 
because they are inconsistent with the other evidence of record, 
which indicates left ear hearing acuity essentially within normal 
limits, with the exception of the September 2003 audiogram noted 
above, and marked right hearing impairment.  Additionally, it was 
noted that the August 2003 audiogram was abnormal and a repeat 
audiogram was needed.  In summary, the weight of the evidence 
supports a finding that the August 2003 audiometric findings were 
an anomaly, possibly due to testing error, and are of less 
probative value.  The Board further notes that the audiometric 
findings reported on a December 2003 service examination report 
are identical to those reported on the August 2003 audiogram and 
were likely taken from the August 2003 examination.

Regardless, post-service VA treatment notes dated January 2005, 
February 2005, and August 2005 indicate left ear hearing acuity 
within normal limits at 250-4000 Hertz and a mild to moderate 
sensorineural hearing loss at 6000-8000 Hertz.

In July 2006, the Veteran was afforded a QTC examination.  
Audiological testing revealed the following puretone thresholds, 
in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
60
60
60
70
80
LEFT
5
10
10
15
20

The puretone threshold average for the left ear was 14.  Speech 
audiometry showed speech recognition ability of 96 percent in the 
left ear.  Those results do not support a finding of a current 
left ear hearing disability for VA benefits purposes.  38 C.F.R. 
§ 3.385 (2010).

The service department records and the July 2006 QTC test results 
establish that the Veteran's hearing in his left ear continues to 
be within normal limits and does not meet the criteria of a 
hearing loss disability as defined for VA compensation purposes.  
38 C.F.R. § 3.385 (2010).  While the Veteran may feel that he has 
a hearing loss in his left ear, the findings of trained medical 
personnel using standardized test equipment are substantially 
more probative in determining the presence and extent of any 
hearing loss.  In this case, the most recent test findings 
provide the preponderance of evidence to determine whether a 
current hearing loss disability exists for VA purposes.

The Board finds that the preponderance of the evidence is against 
a claim for service connection for a left ear hearing disability 
because the evidence shows that the Veteran does not meet the 
criteria for any left ear hearing impairment to be considered a 
disability for VA purposes.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Right Ear Hearing Loss

The Veteran was noted to have right ear hearing acuity within 
normal limits during a June 1969 induction examination and a 
September 1970 separation examination, except for a mild degree 
of hearing loss noted during both examinations at 500 Hertz, as 
shown by puretone thresholds of 25 decibels and 24 decibels 
respectively.  Audiometric testing administered during a 
retention examination in August 1974, revealed right ear hearing 
acuity within normal limits.  It does not appear that the 
Veteran's hearing was tested during retention examinations of 
October 1977, July 1983, or May 1987.  The Veteran did not report 
hearing loss or ear trouble during any of these service 
examinations.  

The first evidence in the record of right ear hearing loss at 
higher frequencies appears in a July 1989 periodic reserve 
examination report, at which time audiometric testing showed 
puretone thresholds, in decibels, as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
20
5
15
40
50
LEFT
25
0
5
10
10

Clinical evaluation of the Veteran's ears was normal at that 
time, and the Veteran did not report hearing loss or ear trouble.  
The Veteran was assigned a physical profile of 2 for hearing.  
Odiorne v. Principi, 3 Vet. App. 456 (1992) ('PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in military service)).   

With respect to the Veteran's second period of active duty, a 
December 1990 report of medical history shows no complaints of 
hearing loss or ear trouble.  The Board notes that an entrance 
examination from this period of active service is not of record.  
A March 1991 service examination conducted prior to the Veteran's 
return from deployment revealed a normal clinical evaluation.  
Audiometric testing administered at that time revealed the 
following puretone thresholds, in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10
10
15
40
60
LEFT
20
10
10
5
5

A May 1999 service retention examination revealed no 
abnormalities on clinical evaluation.  Puretone thresholds were 
as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
45
50
20
45
60
LEFT
5
0
10
20
10

The physician's remarks indicate that the Veteran reported a 
moderate high-range hearing loss in the right ear.  However, a 
May 1999 report of medical history completed by the Veteran shows 
no complaints of hearing loss or ear trouble.

In October 2002, during a periodic health assessment, the Veteran 
reported no medical problems.  In January 2003, at the onset of 
his third period of active duty, the Veteran completed a pre-
deployment health assessment in which he reported being in good 
health.  Later in January 2003, the Veteran sought in-service 
treatment for a cold and a sore right ear.  He reported that his 
right ear had been bothering him for three days and that the 
earaches gave him headaches.  He reported increased problems 
hearing in the right ear and indicated that sometimes lost 
balance.  Eustachian tube dysfunction and celphagia were 
diagnosed.

In April 2003, the Veteran sought treatment in service for 
decreased hearing ability in his right ear.  He reported a three-
month history of symptoms.  He noted that sometimes he heard 
echoes and he rated his pain as a 6 on a 1 to 10 scale.  Cerumen 
build-up was assessed and the Veteran's right ear was flushed.  
In June 2003, the Veteran reported a five-month history of 
intermittent dizziness and noted that he lost his balance during 
dizzy spells, which lasted for 30 minutes.  He reported 
difficulty hearing for one week.  The assessment was intermittent 
vertigo with right external ear canal otitis and right external 
erythema.  An ears, nose, and throat (ENT) consultation was 
recommended.

In August 2003, the Veteran sought treatment for dizziness, 
hearing problems, and intermittent tinnitus.  It was noted that 
the Veteran's symptoms began during the current deployment.  The 
Veteran also reported hearing echo sounds in his right ear since 
January and pain in his right ear.  Audiometric testing was 
administered and the results were noted to be abnormal.  The 
Veteran was assessed to have chronic right ear hearing loss, and 
a repeat audiogram and ENT follow-up were recommended.

In September 2003, audiometric testing was repeated and, although 
the results are in graph form, the puretone thresholds appear to 
be as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
60
60
65
75
80
LEFT
20
15
30
30
30

Speech discrimination was noted to be 100 percent in the left ear 
and 24 percent in the right ear.  It was noted that the Veteran 
was exposed to generator noise but did not have combat noise 
exposure or noise exposure from explosions.  

The Veteran was given a permanent profile for slight high 
frequency sensorineural hearing loss in the left ear and moderate 
to severe high frequency sensorineural hearing loss in the right 
ear.  The profile provided that the Veteran was not to be exposed 
to noise in excess of 85dBA or weapon firing without the use of 
properly fitted hearing protection, and caution was advised in 
assigning the Veteran to duties that required acute listening 
ability.  Also in September 2003, magnetic resonance imaging 
(MRI) was recommended to rule out vestibular schwannoma, or 
acoustic neuroma.

An October 2003 service treatment record reveals a report of 
progressive right ear hearing loss of unknown cause.  No history 
of acoustic trauma was reported.  Acoustic reflexes were noted to 
be elevated and word recognition was noted to be much worse on 
the right than would be expected given the amount of cochlear 
reserve.  As such, retrocochlear pathology needed to be ruled 
out.  However, the Veteran failed to report for a scheduled MRI.  
The same month the Veteran was given hearing aids.  In November 
2003, the Veteran was seen for hearing loss, vertigo, and 
tinnitus.  Assymetrical sensorineural hearing loss without 
retrochochlear pathology was diagnosed.  

In December 2003, upon examination at separation from active 
service, the Veteran reported a history of ear, nose, and throat 
trouble; hearing loss; and, dizziness.  He explained that he had 
experienced an ear ache on and off, started to lose hearing on 
the right side, and experienced dizziness on and off.  It was 
noted that the Veteran wore hearing aids, and that he had been on 
medical hold since August for hearing problems, a skin rash, and 
dizziness.  However, the Veteran was cleared for release from 
active duty and was given a temporary physical profile of 2 for 
hearing.

Post-service VA treatment records show continued complaints 
related to the right ear, including hearing loss, pain, tinnitus, 
dizziness, and an echo sound.  In August 2005, the Veteran 
underwent an electronystagmogram (ENG), which showed right 
vestibular weakness.  The Veteran was subsequently diagnosed with 
vertigo and asymmetrical (right-sided) sensorineural hearing 
loss.

In July 2006, the Veteran was afforded a QTC examination.  The 
examiner noted the Veteran to suffer from right-sided 
sensorinueral hearing loss that had existed for three years.  The 
examiner noted his current symptom was hearing that continued to 
decrease on the right side.  The Veteran reported that, while 
serving in Iraq in 2003, he had a sudden episode of dizziness 
with nausea which lasted for 15 to 20 minutes and he also started 
having tinnitus in the right ear.  The examiner noted the 
Veteran's military duties to include serving as a communications 
specialist and on motor transport.  The examiner noted that the 
Veteran fired weapons with his right hand.  The examiner noted 
that the Veteran used hearing protection in service and also 
required a hearing conservation program.

The examiner noted the Veteran's non-service-related work history 
to include work in a textile plant for 27 years with the use of 
hearing protection, and work in a food processing plant for 5 
years with the use of hearing protection.  It was also noted that 
the Veteran entered hearing conservation programs during both 
employments.  The Veteran reported no exposure to loud noise 
outside of his military service.

Audiometric testing administered during the July 2006 examination 
revealed the following puretone thresholds, in decibels:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
60
60
60
70
80
LEFT
5
10
10
15
20

The average was 68 on the right and 14 on the left.  Speech 
discrimination was noted to be 84 percent in the right ear and 96 
percent in the left ear using the Maryland CNC word list.  
38 C.F.R. § 4.85 (2010).  The examiner noted a small conductive 
hearing loss component in the right ear and diagnosed unilateral 
right ear mixed hearing loss.  The examiner opined that the 
Veteran's hearing loss was less likely than not caused by his 
military service, noting that the Veteran had no history of 
acoustic trauma on the right side and that general noise exposure 
(such as mortar shells being fired during transport services in 
Iraq as claimed by the Veteran) should have affected both ears 
equally.

In January 2009, a VA primary care physician provided an opinion 
on behalf of the Veteran.  The physician noted that the Veteran's 
pre-deployment survey did not show any medical or health concerns 
prior to deployment to Iraq in 2003.  The physician noted that 
the Veteran's post-deployment evaluation in August 2003 showed 
concerns to include hearing problems.  The physician noted that 
upon the Veteran's first visit to the VA in December 2004, the 
Veteran related his symptoms to his deployment in Iraq.  The 
physician also discussed the findings of the January 2005 
audiological examination showing a severe to profound mixed 
hearing loss at 250-8000 Hertz in the right ear, and the August 
2005 ENG showing compensated right unilateral weakness.  The 
physician opined that, since the Veteran's symptoms began while 
he was deployed in Iraq, it was most likely that his disability 
occurred there because of an improvised explosive device or blast 
exposure that caused damage to the Veteran's right ear.

Based on the evidence above, the Board resolves reasonable doubt 
in the Veteran's favor and finds that right-ear hearing loss was 
incurred in or aggravated during his second period of active 
service.  The Board finds that the January 2009 VA physician 
opinion that the hearing loss was related to service is at least 
as probative as the July 2006 examiner opinion.

In this case, there is no entrance examination of record from the 
Veteran's second period of active duty.  However, a December 1990 
report of medical history reveals no reported history of hearing 
loss or ear trouble.  Furthermore, the December 1990 report of 
medical history physician's summary does not note hearing loss 
upon entry.  Therefore, the Board finds that the presumption of 
soundness attaches in this case.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b)(1) (2010).  Upon examination at separation 
from this second period of active service in March 1991, the 
Veteran was found to have right ear hearing impairment for VA 
purposes, with puretone thresholds of 40 decibels and 60 decibels 
at 3000 Hertz and 4000 Hertz, respectively.  In addition, the 
evidence shows that a right ear hearing disability for VA 
benefits purposes continued from this March 1991 to the present.  
Thus, the evidence supports entitlement to service connection for 
right ear hearing loss that manifested during a period of active 
duty.  38 C.F.R. § 3.303(b) (2010).

The Board is aware that an audiogram from a periodic reserve 
examination dated July 1989 shows right ear hearing impairment 
for VA purposes and an assignment of a 2 profile for hearing 
loss, and that is strong evidence that the Veteran's right ear 
hearing loss preexisted his second period of active service.  
However, when taking into consideration the possibility of a 
temporary decrease in hearing acuity, and the fact that the 
Veteran did not report hearing loss in July 1989 or in December 
1990, and the fact that hearing loss was not noted by the 
December 1990 examiner on the report of medical history, the 
Board finds the July 1989 audiometric results to be insufficient 
to meet the clear and unmistakable standard necessary to rebut 
the presumption of soundness.

In any event, the Board finds that aggravation of the right ear 
hearing loss is shown during the subsequent period of service 
even if the hearing loss were not service connected based on the 
second period of active duty.

Accordingly, resolving reasonable doubt in favor of the Veteran, 
the Board finds that right ear hearing loss was incurred in 
active service, and service connection for right ear hearing loss 
is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

With respect to service connection for right ear hearing loss, as 
the claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to service connection for left ear hearing loss, the 
RO sent correspondence in January 2006; a rating decision in 
January 2007; and a statement of the case in January 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the March 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to service connection for right ear hearing loss is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


